Citation Nr: 1130127	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-18 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial, compensable rating for migraine headaches.

2.  Entitlement to an initial, compensable rating for right leg shin splints.

3.  Entitlement to an initial, compensable rating for left leg shin splints.

4.  Entitlement to an initial, compensable rating for chronic cholecystitis, status post cholecystectomy.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for adjustment disorder with depressive features, also claimed as depression and anxiety.

7.  Entitlement to an extension of a temporary total disability rating (TTR) beyond September 30, 2008, based on surgical or other treatment necessitating convalescence, for service-connected paravertebral myositis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from October 2005 to April 2006, and from May 2006 to January 2008.

This appeal to the Board of Veterans' Appeals (Board) arose from June 2008 and September 2008 rating decisions.  In the June 2008 rating decision, the RO, inter alia, granted service connection for migraine headaches, left leg shin splints, right leg shin splints, and chronic cholecystitis, status post cholecystectomy, and assigned an initial noncompensable (0 percent) rating for each disability.  It also denied service connection for sinusitis and adjustment disorder with depressive features, also claimed as depression and anxiety.  In the September 2008 rating decision, the RO granted a TTR from August 7, 2008, to September 30, 2008, for service-connected paravertebral myositis, based on surgical or other treatment necessitating convalescence.  In October 2008, the Veteran filed a notice of disagreement (NOD) with the assigned noncompensable disability ratings, the denials of service connection, and the length of time  the TTR was assigned.  A statement of the case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2009.

In January 2011, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the hearing, the Veteran withdrew claims for higher initial ratings for sleep apnea and paravertebral myositis.

The Board's decision addressing the claim for an extension beyond September 30, 2008, for  a TTR for service-connected paravertebral myositis based on surgical or other treatment necessitating convalescence is set forth below.  The remaining claims are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Following o August 7, 2008, surgery for service-connected paravertebral myositis, the Veteran required convalescence no later than September 30, 2008.


CONCLUSION OF LAW

The criteria for extension of a TTR beyond September 30, 2008, based on surgical or other treatment for service-connected paravertebral myositis , are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.30 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a September 2008 pre-rating letter, the RO provided notice to the Veteran of what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The September 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  

The Board notes that the Veteran was not provided a specific letter providing notice of what is needed to support his claim extension of his  TTR  for the purpose of  convalescence.  However, on these facts, the absence of such a letter is not shown to prejudice the Veteran.  The September 2008 rating decision and February 2009 SOC include language explaining  that the Veteran's TTR was for surgical or other treatment necessitating convalescence, and that the records showed that, following his August 7, 2008, surgery, he had one week of convalescence.  The Veteran was provided opportunity to respond, which he did by way of his October 2008 NOD and June 2009 substantive appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (holding that notice deficiencies are not prejudicial if they did not render the claimant without a meaningful opportunity to participate effectively in the processing of his or her claim).  

Moreover, as discussed below, during the January 2011 Board hearing, regarding his claim for extension of his TTR, the Veteran stated that, at the time of his back surgery, his doctor told him that he might not be able to work for at least a year, and that it was documented on paper that he was assessed as requiring six months of convalescence.  Given this, the Board finds that omission as to notice of what is needed to substantiate  the claim is harmless because of the Veteran's actual knowledge in this regard, .  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of VA treatment records, including records of the Veteran's August 7, 2008, surgery and subsequent hospital and follow-up treatment.  Also of record and considered in connection with the appeal is the transcript of the Veteran's January 2011 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record on the claim herein decided is warranted.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Without regard to other provisions on the rating schedule, A total disability rating (100 percent) will be assigned when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of one, two or three months from the first day of the month following such hospital discharge or outpatient release.  In order to attain the temporary total disability rating, the veteran must demonstrate that his service connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2010).

The Veteran was awarded service connection for paravertebral myositis, effective January 16, 2008.  VA treatment records indicate that on August 7, 2008, the Veteran underwent a right L4 laminectomy and left L4 hemilaminectomy, left L5 hemilaminectomy and discectomy of L4-L5 and L5-S1, interbody fusion of L4-L5 and L5-S1, and instrumentation with transpedicular screws from L4 to S1.  On August 13, 2008, he was transferred to a separate hospital ward for a rehabilitation program.

An August 16, 2008, physical therapy note indicates that the Veteran could walk 300 feet using a cane, and go up and down 12 steps using the stair rails and assistive equipment while requiring no helper assistance.  It was noted that the Veteran verbalized minimal to zero low back pain while performing mobility and locomotion activities, and that he would return home.

An August 17, 2008, physical therapy note reflects that the Veteran was afebrile and hemodynamically stable without complaints.  It was noted that he was tolerating his diet, and physical and occupational therapy, without adverse effects.  It was also noted that metal clips were removed with no sign of infection, erythema, or hematoma.  The healing process was noted to be going well.

An occupational therapy discharge note dated on August 18, 2008, includes comment that the Veteran was able to perform all self-care activities independently or with modified independence.  It was noted that, during therapies, the proper use of assistive devices such as a dressing stick, sock aid, and shoe horn reacher was reviewed, and that the Veteran verbalized understanding and demonstrated correct use of these.  It also indicates that the Veteran received verbal and demonstrated education about proper body mechanics techniques that would facilitate his participation in previous roles, as well as education about the benefits of his active participation in these activities.  It was noted that the Veteran was receptive to all recommendations and agreed that these techniques would facilitate his return to the community and verbalized understanding.  It was further noted that the Veteran had been seen for two treatment interventions, that they were focused on education and training in proper use of assistive equipment and proper body mechanics techniques, and that the Veteran was retrained on the proper use of devices in order to facilitate participation in self care activities.  It was noted that the outcomes of being able to perform all self care activities independently or modified independent and being able to assume the previous roles following proper body mechanics 100 percent of the time, by discharge, had been achieved.  

On August 18, 2008, it was also noted that there was no adverse response observed or referred by the Veteran during or after interventions, and that the Veteran stated that, before surgery, his pain had been nine or ten out of ten, and that that day it was one out of ten.  It was noted that the Veteran would continue a home exercise program.

VA treatment records document that on September 13, 2008, the Veteran was seen for complaints of numbness of the legs and arms.  It was noted that the Veteran was ambulatory, that he complained of lower back pain radiating to the left hip and leg for the past few days, and that he had been using pain killers, but that his condition had not improved.  It was noted that the Veteran's labs were within normal limits, and that X-rays showed mild straightening of the upper lumbar post L4 to S1 posterior fusion, with no acute changes and no neurological deficits.  

A September 15, 2008, VA treatment note shows  that the Veteran related that he was feeling much better, but that last weekend he was suffering from leg pain, and referred bilateral numbness of the legs, mostly to the left.  He was noted to be ambulatory with a cane.

A September 18, 2008, VA treatment note indicates that the Veteran presented to a primary care walk-in clinic with complaints of persistent back pain.  He was again noted to be ambulatory with a cane, and range of motion was limited, muscle tone was adequate, and there were no deformities.  There was noted to be no gross motor and sensory deficit.  The Veteran was diagnosed as having back pain after laminectomy.  

In the September 2008 rating decision, the RO assigned a TTR  from the date of August 7, 2008 surgery to September 30, 2008, a period of nearly two months.  

A November 2008 VA treatment note reflects  that, after physical examination, the Veteran was given an assessment of post laminectomy, L4-5 disc surgery, recovering remarkably well.

A March 2009 VA treatment note indicates that the Veteran complained of lower back pain, which he had been having since the day before, after slipping in the bathroom.  

A May 2009 VA note documents the  the7 Veteran's report  that he had had back surgery in August 2008, and that he had had increasing pain in the lower back for one week, with pain radiating to his legs associated with tingling.  Examination showed the Veteran to be in mild distress, and ambulating without assistance.  The assessment was low back pain with lumbar radiculopathy.  

During the January 2011 Board hearing, the Veteran testified that, at the time of his back surgery, his doctor told him that he might not be able to work for at least a year, and that it was documented on paper that he was assessed as requiring six months of convalescence.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the Veteran required convalescence following  the August 7, 2008, back surgery no later than September 30, 2008.  Thus, an extension of the TTR under 38 C.F.R. § 4.30 beyond that date is not appropriate.

Following his August 7, 2008, back surgery, the record reflects a period of convalescence in a VA hospital until August 16, 2008, when it was noted that the Veteran would return home after being noted to be able to walk 300 feet using a cane, go up and down 12 steps using the stair rails and assistive equipment and requiring no helper assistance, and verbalizing minimal to zero low back pain while performing mobility and locomotion activities.  Following physical therapy sessions on August 17 and August 18, it was noted that the Veteran was able to perform all self care activities independently or with modified independence, and was able to assume previous roles following proper body mechanics 100 percent of the time.  Also, at that time, the Veteran stated that, before surgery his pain had been nine or ten out of ten, and that that day it was one out of ten.  There is no indication in any treatment records from the time of the Veteran's August 7, 2008, surgery to his last noted physical therapy session on August 18, 2008, that he would require more than one month of further convalescence.  

While VA treatment records indicate that in September 2008 the Veteran was seen for complaints of numbness of the legs and arms, as well as persistent lower back pain, such notes also indicate that, while range of motion was limited, he was ambulatory with a cane, muscle tone was adequate, and there were no deformities or gross motor or sensory deficit.  Also, the Board notes that this treatment occurred during the Veteran's period of a TTR; there is no indication from these records that the Veteran would, or was expected to, require convalescence beyond September 30, 2008.  In this regard, the Board notes the November 2008 VA treatment note indicating that, after physical examination, the Veteran was given an assessment of post laminectomy, L4-5 disc surgery, recovering remarkably well.  The next recorded instances of treatment were the March 2009 VA treatment note indicating that the Veteran complained of lower back pain since the day before, after slipping in the bathroom, and the May 2009 VA note indicating that the Veteran reported having back surgery in August 2008, and increasing pain in the lower back for one week, where examination showed the Veteran to be in mild distress and ambulating without assistance.   

The Board acknowledges the Veteran's testimony during the January 2011 Board hearing that, at the time of his back surgery, his doctor told him that he might not be able to work for at least a year, and that it was documented on paper that he was assessed as requiring six months of convalescence.  However, there is no documentation of record indicating that the Veteran's back surgery required six months or a year of convalescence, or any convalescence beyond September 30, 2008, and neither the Veteran nor his representative has identified or submitted any such evidence.  Rather, as noted above, it was noted on August 18, 2008, that the Veteran was able to perform all self care activities independently or with modified independence and able to assume previous roles following proper body mechanics 100 percent of the time, and there was no indication in any such treatment records from the time of the Veteran's August 7, 2008, surgery to his last noted physical therapy session on August 18, 2008, that the Veteran would require more than one month of further convalescence.  Moreover, the findings contained in the November 2008, March 2009, and May 2009 VA treatment records further indicate that the Veteran did not require convalescence for a period of six months or one year following his August 7, 2008, surgery.

For all the foregoing reasons, the Board finds that that the claim for extension of a TTR beyond September 30, 2008, based on surgical or other treatment for service-connected paravertebral myositis necessitating convalescence, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against extension of a TTR beyond September 30, 2008, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Extension of a TTR beyond September 30, 2008, based on surgical or other treatment necessitating convalescence for service-connected paravertebral myositis,, is denied.



REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.  

Regarding the Veteran's claims for compensable ratings, the Veteran was afforded a VA general medical examination, and a VA bones examination, in April 2008.  During the VA general medical examination, migraine headaches were noted to be intermittent with remissions, and to be treated with Motrin and zolmitriptan, with fair response to medication.  The Veteran was diagnosed with migraines, with no effects on usual daily activities.  No findings pertinent to the Veteran's service-connected chronic cholecystitis, status post cholecystectomy, were noted.  The April 2008 bones examination indicated diagnoses of right and left leg shin splints, that there were no assistive devices needed for walking, and that the Veteran reported being able to walk one-quarter of a mile.

Subsequent VA treatment records indicate that in March 2009 the Veteran reported to an emergency room complaining of migraine headaches for the past three weeks with vomiting, photophobia, and photophobia, and that, in July 2009 the Veteran was seen for a current headache with pain on the right side, temporal and frontal, throbbing, photophobia, and nausea.  

During the January 2011 Board hearing, the Veteran asserted that he was being treated for migraine headaches and suffered approximately four prostrating headaches per month, and that he could not do anything when they occurred.  He also testified that his shin splints were immobilizing, that he now walked with a cane due to his shin splints, and that he was currently being treated with physical therapy twice a month for his shin splints at the VA Medical Center (VAMC) in San Juan.  He further testified that he received treatment for manifestations of his chronic cholecystitis, status post cholecystectomy, including chronic diarrhea and other gastric problems.

Thus, the Veteran's January 2011 testimony indicates that he suffers additional and increased symptomatology compared to that found on the April 2008 VA examinations.  Also, the March 2009 and July 2009 VA treatment records indicate that the Veteran had been receiving treatment for migraine headache attacks.  In this regard, the Board notes that, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraine headaches with characteristic prostrating attacks warrant a 10 percent rating when they average one in 2 months over the last several months, and a 30 percent rating when they average once a month over the last several months, and that migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  

Thus, to ensure that the record reflects the current severity of the Veteran's claimed disabilities, and in light of the Veteran's contentions of increased and additional symptomatology, the Board finds that more contemporaneous examinations, with findings responsive to the applicable rating criteria, are needed to properly evaluate the service-connected disabilities under consideration.  

Regarding the Veteran's claim for service connection for sinusitis, the Board notes that service treatment records indicate that the Veteran was treated for sinusitis in service in December 2005, and subsequently was noted to have had a history of sinusitis.  The report of an April 2008 VA examination indicates a diagnosis of "rhinitis," with no effects on usual daily activities, and it was noted that there was no evidence of sinusitis found at the time of the examination.  The examiner did not indicate whether the Veteran's rhinitis, or any other chronic disability, was related to his in-service treatment for sinusitis, or to service in any other way.  In the June 2008 rating decision, the RO denied service connection for sinusitis on the basis that there was no evidence of a current sinusitis disability.  During the January 2011 Board hearing, the Veteran indicated that he used an inhaler, a pump for his nose, and pills due to his sinus problems, and that he had been receiving such treatment since his period of service.

The Veteran's in-service treatment for sinusitis, taken together with the diagnosis of rhinitis on the April 2008 VA examination and the Veteran's testimony regarding treatment for his sinus problems suggest that Veteran may have current rhinitis or a sinus disability related to service.  However, the record includes no actual opinion addressing the medical relationship, if any, between current the Veteran's current sinus problems and service.  Under these circumstances, the Board finds that a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the Veteran's claim for service connection for adjustment disorder with depressive features, also claimed as depression and anxiety, the Board notes that, under 38 C.F.R. § 3.310(a) (2010), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  In this regard, the Veteran has the current service-connected disabilities of paravertebral myositis, left and right leg shin splints, sleep apnea, chronic cholecystitis, status post cholecystectomy, and migraine headaches.  

Beginning in July 2008, the Veteran has been treated for variously diagnosed mental health disorders including depressive disorder, major depression, and adjustment disorder with depressive features.  July 2008 VA psychiatric treatment notes indicate that the Veteran complained of his back pain and sleep apnea conditions, and the examining VA psychiatrist noted that the Veteran's physical conditions continued to disturb him.  In this regard, VA mental health treatment records, including those dated in July 2008, August 2008, September 2008, and March 2009, indicate that some of the psychosocial and environmental problems contributing to the Veteran's diagnosed mental disorder have been "physical conditions," "health decline," "health problems," and "medical conditions," with the noted general medical conditions being back pain, migraine headaches, sinusitis, and sleep apnea. 

While VA treatment records indicate that a mental disorder might be related to one or more service-connected physical disorders, the record includes no opinion addressing the medical relationship, if any, between any current mental disorder and a service-connected disability or disabilities.  Under these circumstances, the Board finds that a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would also be helpful in resolving this claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. 79.  

Accordingly, the RO should arrange for the Veteran to undergo VA examinations, by appropriate physicians-and, in connection with the Veteran's claim for adjustment disorder with depressive features, an appropriate psychologist or psychiatrist-at a VA medical facility.  The Veteran is hereby advised that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s)  remaining on appeal (as the original claim(s), or claim(s) emanating from original claim(s) will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examinations, the  RO should obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, during the January 2011 hearing, , the Veteran reported during that he was currently being treated for his claimed disabilities at the VAMC in San Juan.  While the claims file currently includes outpatient treatment records from the San Juan VAMC dated as recently as November 2009, the Veteran's testimony indicates that more recent records of VA treatment for his claimed disabilities are available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility any pertinent, outstanding records of evaluation and/or treatment of the Veteran, since November 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Furthermore, while these matters are on remand, to ensure that all due process requirements are met, and that the record before each  examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should obtain from the San Juan VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran,  since November 2009..  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA medical examinations, , by appropriate physicians, and a VA psychiatric examination, by a psychiatrist or psychologist, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to each individual designated to examine the Veteran, and each report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Each examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.  

Spine-The examiner should determine whether the Veteran's service-connected right and left leg shin splints have resulted in knee or ankle disability, and, if so, whether such disability is best described as slight, moderate, or marked.  The examiner should also identify all other manifestations of the Veteran's shin splint disabilities, and determine all functional impairment resulting from such disabilities.

Migraine Headaches-The examiner should determine whether the Veteran suffers very frequent, completely prostrating attacks productive of severe economic inadaptability; characteristic prostrating attacks occurring on average once a month; characteristic prostrating attacks averaging one in two months; or less frequent attacks.

Chronic Cholecystitis, Status Post Cholecystectomy-The examiner should determine whether the Veteran's symptoms are severe, with recurrent attacks of gall bladder colic; moderate, with gall bladder dyspepsia confirmed by X-ray technique and with infrequent attacks (not over two or three a year) of gall bladder colic, with or without jaundice; or mild.  The examiner should also identify all other manifestations of the Veteran's chronic cholecystitis, status post cholecystectomy, to include any associated diarrhea or other gastric symptoms.

Sinusitis -The examiner should clearly identify whether the Veteran has a current chronic disability of sinusitis, rhinitis, or any related disability.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service.  

In rendering the requested opinion, the physician should specifically consider and discuss service treatment records indicating treatment for sinusitis, and the report of the Veteran's April 2008 VA examination indicating a diagnosis of rhinitis.  

Psychiatric - The psychiatrist or psychologist should clearly identify all currently diagnosed mental disorders.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is caused or aggravated (worsened beyond its natural progress) by the Veteran's service-connected disabilities, to include paravertebral myositis, left and right leg shin splints, sleep apnea, chronic cholecystitis, status post cholecystectomy, and migraine headaches (as well as any other disability found to be service-connected prior to the examination).

5.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication;  it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


